Citation Nr: 0122769	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability of 
both eyes including pterygium.

2.  Entitlement to service connection for residuals of a 
facial injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 RO rating decision that denied a 
claim for service connection for a disability of both eyes 
including pterygium (also referred to as eye growths) and 
denied a claim for residuals of a facial injury.  The veteran 
testified at a Board hearing held at the RO (i.e., Travel 
Board hearing) in June 2001.

The Board notes that service connection for a disability of 
the eyes including eye growths was denied in an unappealed 
June 1970 RO decision, on the basis that the condition was 
not shown by the evidence.  The veteran has since submitted 
evidence which shows the current existence of pterygium of 
both eyes (also referred to as eye growths).  The RO has 
apparently found that there is new and material evidence to 
reopen the previously denied claim, and the Board agrees.  
Thus such claim will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000); Manio v. Derwinski, 1 Vet.App. 140 (1991).

In June 2001, the veteran withdrew an appeal of an RO 
decision which denied an increased evaluation for service-
connected hearing loss.  Thus such issue is not before the 
Board.  38 C.F.R. § 20.204 (2000).


REMAND

The veteran claims service connection for a disability of 
both eyes including pterygium (also referred to as eye 
growths) and for residuals of a facial injury.  At various 
times during the pendency of the appeal, the RO has stated 
that the claims for service connection were "not well 
grounded."  However, there has been a significant change in 
law since the appeal has been pending.  In November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law, and recently promulgated VA 
regulations, eliminate the concept of a well-grounded claim.  
The new law and regulation also redefine the VA's obligation 
with respect to notice to a claimant and duty to assist.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  In the judgment of the Board, additional 
development of the evidence is indicated in the present case.

At his Board hearing, the veteran indicated that he had 
received treatment at the VA Medical Center (VAMC), including 
surgery, for pterygium of both eyes in the preceding year.  
He also said that over the years he had his doctor check his 
eyes and pterygium were noted.  Given the VA's duty to 
assist, all medical records since service concerning the eyes 
should be obtained.

With respect to the claim for service connection for 
residuals of a facial injury, at his Board hearing the 
veteran said such residuals consisted of four missing upper 
front teeth and a nasal condition.  His service dental 
records do not reflect four missing upper teeth or a nasal 
injury.  Upper front tooth number 7 was extracted during 
service in 1967 because of caries, such tooth was noted to be 
absent on a post-service VA dental examination in 1970, and 
in 1970 the RO granted service connection for tooth number 7 
for VA treatment purposes.  At his Board hearing, the veteran 
asserted that he received VA treatment for four missing upper 
front teeth in 1970, soon after his separation from service.  
Records of such treatment have not yet been obtained, and an 
effort should be made to secure them as well as any other 
relevant post-service medical records.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify (names, addresses, 
dates) all VA and non-VA medical 
providers who have examined or treated 
him, since his release from active duty 
in 1970, for a disability of the eyes 
including ptergium of both eyes, and 
for residuals of a facial injury 
(including four missing upper front 
teeth and a nasal condition).  The RO 
should then attempt to obtain copies of 
the related medical records.  This 
includes, but is not limited to, 
records of VA dental treatment in 1970 
and records of treatment for ptergium 
of both eyes at the VAMC during and 
since 2000.

2.  The RO should ensure that any other 
notice and development action, required 
by the VCAA and companion regulation, 
is performed with respect to the claims 
for service connection.  This includes 
any indicated VA examination or opinion 
if warranted by the evidence developed 
on remand.

3.  Thereafter, the RO should review 
the claims for service connection for a 
disability of both eyes including 
pterygium (also referred to as eye 
growths) and for residuals of a facial 
injury.  If the claims are denied, the 
veteran and his representative should 
be issued a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

On remand the veteran may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


